PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/455,647
Filing Date: 10 Mar 2017
Appellant(s): Toyota Research Institute, Inc.



__________________
Anthony F. Bonner Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 6, 2022, appealing the Office action dated October 20, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated April 16, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1 and 3-20 are pending in this application.
The following grounds of rejection are applicable to the appealed claims.

Claims 1 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider et al. (US 2017/0228788 A1), hereinafter Rider.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1).
Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Rider (US 2017/0228788 A1).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider (US 2017/0228788 A1) and Ng-Thow-Hing et al. (US 2013/0293582 A1), hereinafter Ng-Thow-Hing.
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Ng-Thow-Hing (US 2013/0293582 A1).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1), Rider (US 2017/0228788 A1), and Ng-Thow-Hing (US 2013/0293582 A1).
Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider (US 2017/0228788 A1) and Dickson et al. (US 6,574,603 B1), hereinafter Dickson.
Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Dickson (US 6,574,603 B1).
Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1), Rider (US 2017/0228788 A1), and Dickson (US 6,574,603 B1).


(2) Response to Argument
Claims 1 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider et al. (US 2017/0228788 A1), hereinafter Rider.

Appellant argues that Fridman or Rider do not teach the recited features of claim 1.  Specifically, Appellant argues that Rider does not teach “determining stored data associated with the dynamic portion provided by the roadway code, wherein the stored data associated with the dynamic portion includes an instruction of how the stored data will be presented to the user [and] providing at least a portion of the stored data to the user according to the instruction;” as recited in claim 1.  Examiner respectfully disagrees.  
Rider teaches various sensors that capture a billboard identification encoded in a code that is read from the billboard (Par. [0025], Using sensor data from the vehicle (item 206) and other data from the billboard (item 208), the IVI obtains an identification of the billboard (stage 210). The billboard identification may be a unique number, a public key, or other identification. The billboard identification may be encoded in a bar code (e.g., QR code) that is read from the billboard).  Appellant’s disclosure only contains a description of a static portion and a dynamic portion wherein a static portion with static data refers to data such as the location where the vehicle is currently located or encoded location information (Par. [0015]) and wherein a dynamic portion with dynamic data refers to a reference number or a tag that can be used for a lookup table (Par. [0015]).  First, Rider teaches that the received key is sent to an advertising system to retrieve options to deliver additional information to the user (Par. [0025], The key is sent to an advertising system (stage 212) to request the interaction options. Interaction options may include, but are not limited to obtaining additional information related to the content of the billboard. (e.g., an address, a website, a price list, an inventory list, etc.), a mechanism to contact a person associated with the content of the billboard (e.g., to originate a phone call), or an option to initiate a navigation route to a location associated with the content, “determining stored data associated with the dynamic portion provided by the roadway code").  
Second, Rider also teaches that there are different ways in which the stored information about the identified subject of the billboard/corresponding billboard code can be presented to the user (Par. [0025], the available interaction options are transmitted to the IVI, which are then presented to the user. The user may then use the IVI to initiate additional interactions with the billboard (stage 216). The IVI may offer to create or change the navigation route (option 218) or additional interaction options (option 220)).  Here, Rider teaches that the stored data is stored in the form of the different ways in which it is to be presented to the user (Par. [0027]).  For example, the stored data of contact information for a bank is stored with instruction to either request a meeting with the banker in the advertisement or instruction to call a banker (Par. [0027], the IVI system 406 may dial the bank using a car phone or a mobile device coupled to the IVI system 406, “an instruction of how the stored data will be presented to the user”).  In other examples, the stored data of an expense list for a bank is stored with instruction to provide the list to a device (Par. [0027], “an instruction of how the stored data will be presented to the user”) or the stored data of an address/directions of the closest bank branch is stored with instruction to provide the user with a creation or change to a navigation route (Par. [0025], “an instruction of how the stored data will be presented to the user”).
As such, Rider teaches “determining stored data associated with the dynamic portion provided by the roadway code, wherein the stored data associated with the dynamic portion includes an instruction of how the stored data will be presented to the user [and] providing at least a portion of the stored data to the user according to the instruction.”  Claim 3 is rejected by virtue of its dependence on independent claim 1.  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1).

Appellant argues that Fridman or Nguyen do not teach the recited features of claim 8.  Specifically, Appellant argues that Nguyen does not teach “wherein the remote computing device calculates a number of vehicles that have passed the roadway code and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route,” as recited in claim 8.  Examiner respectfully disagrees.  
Nguyen teaches that the system detects vehicles that have passed a particular location and calculates all detected vehicles expressed as a value in calculating a traffic demand (Par. [0164], A traffic demand approaching the junction B from the direction of the junction A may be represented by a sum of the EV of all known, estimated, or detected vehicles, “wherein the remote computing device calculates a number of vehicles that have passed the roadway code”).  Nguyen also teaches that the adaptive traffic management process provides guidance to one or more vehicles operating on a road or in an area (Par. [0185]) and teaches that the information sent to one of these vehicles include a status update from the adaptive traffic management process (Par. [0188], transmission may include an update of a road segment, area, or traffic signal status; Par. [0195], status update form the adaptive traffic management process, “wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway,”) and provides a navigation route to the vehicle or updates a route of the vehicle/adjusts a current route of the vehicle to reduce a travel time, avoid a delay, etc. (Par. [0194], [0195], Then the process 670 proceeds to a sub-process S678 to provide the navigation route to at least one of the vehicles or vehicle groups, such as by transmitting route information to a system or device aboard the vehicle or vehicle groups, “a recommendation for an alternate route”).  
As such, Nguyen teaches “communicat[ing] with a remote computing device to determine dynamic data related to the dynamic portion of the roadway code, wherein the remote computing device calculates a number of vehicles that have passed the roadway code and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route.”  The 35 U.S.C. 103 rejection is proper and maintained herein.


Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Rider (US 2017/0228788 A1).

Appellant argues that Fridman, Nguyen, or Rider do not teach the recited features of claim 15.  Specifically, Appellant argues that Rider does not teach “in response to determining that the user takes a first action, activate the contingency to provide the at least a portion of at the static data or the dynamic data,” as recited in claim 15.  Examiner respectfully disagrees.  
Rider teaches that the system detects a user’s actions/gestures and based on the user’s action, the system obtains possible actions or additional information about the contents of the sign/code (Par. [0017], “in response to determining that the user takes a first action,” i.e., provide the additional data only if the user directs).  Rider also teaches that the system provides the user with additional information based on the actions of the user (Par. [0025]) or by determining that the user has directed the vehicle to move in a certain direction (Par. [0026], the IVI may obtain GPS information, navigation route information, etc. (item 312) to determine where the vehicle is and where it is headed. This information may be useful to determine attraction, detours, or other route information to suggest to the driver. The IVI may present Suggestions based on the billboard information and the planned route (stage 314), “activate the contingency to provide the at least a portion of at the static data or the dynamic data,” i.e., provide the additional data only if the user directs the vehicle) and provides a navigation route to the vehicle or updates a route of the vehicle/adjusts a current route of the vehicle to reduce a travel time, avoid a delay, etc. (Par. [0194], [0195], Then the process 670 proceeds to a sub-process S678 to provide the navigation route to at least one of the vehicles or vehicle groups, such as by transmitting route information to a system or device aboard the vehicle or vehicle groups, “a recommendation for an alternate route”).  
As such, Rider teaches “in response to determining that the user takes a first action, activate the contingency to provide the at least a portion of at the static data or the dynamic data.”  Claim 16 is rejected by virtue of its dependence on independent claim 15.  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider (US 2017/0228788 A1) and Ng-Thow-Hing et al. (US 2013/0293582 A1), hereinafter Ng-Thow-Hing.

Appellant argues that claim 4 is allowable as the claims depend from and include the subject matter of independent claim 1.  Examiner respectfully disagrees.  As discussed above, claims 1 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider et al. (US 2017/0228788 A1), hereinafter Rider.  Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider (US 2017/0228788 A1) and Ng-Thow-Hing et al. (US 2013/0293582 A1), hereinafter Ng-Thow-Hing.  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Ng-Thow-Hing (US 2013/0293582 A1).

Appellant argues that claims 9 and 10 are allowable as the claims depend from and include the subject matter of independent claim 8.  Examiner respectfully disagrees.  As discussed above, claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1).  Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Ng-Thow-Hing (US 2013/0293582 A1).  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1), Rider (US 2017/0228788 A1), and Ng-Thow-Hing (US 2013/0293582 A1).

Appellant argues that claim 17 is allowable as the claim depends from and include the subject matter of independent claim 15.  Examiner respectfully disagrees.  As discussed above, claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Rider (US 2017/0228788 A1).  Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1), Rider (US 2017/0228788 A1), and Ng-Thow-Hing (US 2013/0293582 A1).  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider (US 2017/0228788 A1) and Dickson et al. (US 6,574,603 B1), hereinafter Dickson.

Appellant argues that claims 5-7 are allowable as the claims depend from and include the subject matter of independent claim 1.  Examiner respectfully disagrees.  As discussed above, claims 1 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider et al. (US 2017/0228788 A1), hereinafter Rider.  Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Rider (US 2017/0228788 A1) and Dickson et al. (US 6,574,603 B1), hereinafter Dickson.  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Dickson (US 6,574,603 B1).

Appellant argues that claims 11-14 are allowable as the claims depend from and include the subject matter of independent claim 8.  Examiner respectfully disagrees.  As discussed above, claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1).  Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Dickson (US 6,574,603 B1).  The 35 U.S.C. 103 rejection is proper and maintained herein.

Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1), Rider (US 2017/0228788 A1), and Dickson (US 6,574,603 B1).

Appellant argues that claims 18-20 are allowable as the claims depend from and include the subject matter of independent claim 8.  Examiner respectfully disagrees.  As discussed above, claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Rider (US 2017/0228788 A1).  Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1), Rider (US 2017/0228788 A1), and Dickson (US 6,574,603 B1).  The 35 U.S.C. 103 rejection is proper and maintained herein.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621           

  /CANDICE D WILSON/  RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.